PER CURIAM.
Ernest Britten appeals the sentence the district court1 imposed after he pleaded guilty to a child-pornography charge. His counsel has moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
Britten pleaded guilty after entering into a written plea agreement containing an appeal waiver. We conclude that the appeal waiver is enforceable. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity and applicability of appeal waiver); United States v. Andis, 333 F.3d 886, 890-92 (8th Cir. 2003) (en banc) (discussing enforcement of appeal waivers). Furthermore, we have independently reviewed the record under Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and have found no non-frivolous issues for appeal. Accordingly, we grant counsel’s motion and dismiss this appeal.

. The Honorable Stephen R. Bough, United States District Judge for the Western District of Missouri.